Citation Nr: 1608505	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  12-11 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for angina, to include as due to herbicide exposure.

5.  Entitlement to service connection for arrhythmia, to include as due to herbicide exposure.

6.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

7.  Entitlement to service connection for a skin condition of the legs, to include as due to herbicide exposure.

8.  Entitlement to service connection for ischemic heart disease (IHD), to include as due to herbicide exposure.

9.  Entitlement to service connection for a respiratory disorder claimed as shortness of breath, to include as due to asbestos exposure.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea and, if so, whether service connection is warranted.

11.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

(The issues of entitlement to service connection for hypertension and entitlement to a higher initial rating for service-connected anxiety disorder are addressed in a separate decision under a separate docket number).


REPRESENTATION

Veteran represented by:	Fernando V. Narvaez, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968, with service in the Republic of Vietnam from December 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (hereinafter, Agency of Original Jurisdiction (AOJ)), which denied service connection for IHD.  The Veteran filed a notice of disagreement (NOD) in November 2011.  A statement of the case (SOC) was furnished in March 2012, and the Veteran filed a substantive appeal, via a VA Form 9 (Appeal to the Board of Veterans' Appeals), in May 2012.  

This matter also comes before the Board on appeal from a September 2012 AOJ rating decision that denied service connection claims for malaria, hepatitis, arthritis, a disability claimed as shortness of breath, angina, arrhythmia and type II diabetes mellitus; denied entitlement to TDIU; and denied applications to reopen claims of service connection for sleep apnea and a skin condition of the legs.  The Veteran filed an NOD in October 2012.  An SOC was furnished in March 2014, and the Veteran filed a substantive appeal, via a VA Form 9, in April 2014.

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  The hearing transcript is associated with the record on appeal.  At that hearing, the Veteran submitted additional evidence and his attorney waived AOJ consideration of such evidence, as well as the evidence associated with the record since the issuance of the March 2012 and March 2014 SOCs and the evidence submitted within 30 days after the hearing.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such evidence, to include the records submitted by the Veteran's attorney in August 2015. 

The AOJ has certified for appeal, inter alia, the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for a skin condition of the legs, type II diabetes mellitus, and sleep apnea.  Additionally, the AOJ considered the Veteran's service connection claim for "shortness of breath" as an original claim which had not been subject to a prior final denial.  

It is a well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits and that, once apparent, a potential jurisdictional defect may be raised by the court, tribunal or any party, sua sponte, at any stage in the proceedings.  Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  Within the VA regulatory system, the Board is the sole arbiter of decisions concerning its jurisdiction.  38 C.F.R. § 20.101(c).  The Board has statutory authority to review all questions necessary to a decision in the matter, and is not necessarily limited to the issue(s) certified for appeal.  38 U.S.C.A. §§ 511(a), 7104(a).  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Board's authority to review an adverse AOJ decision is initiated upon a claimant's submission of an NOD and completed by a substantive appeal after an SOC has been furnished.  38 U.S.C.A. §§ 7105(a); 38 C.F.R. § 20.200.  An NOD must (1) express disagreement with a specific determination of the AOJ; (2) be filed in writing; (3) be filed with the AOJ; (4) be filed within one year after the date of mailing of notice of the AOJ decision; and (5) be filed by the claimant or the claimant's authorized representative.  38 C.F.R. §§ 20.201, 20.300.  While special wording is not required, an NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002). 

A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals" or correspondence containing the necessary information.  38 C.F.R. § 20.202.  A Substantive Appeal must be filed within 60 days from the date that the AOJ mails the SOC to the claimant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 C.F.R. § 20.302(b)(1).

In determining its jurisdiction, the Board must be cognizant that the VA adjudicative system is non-adversarial and pro-claimant in nature wherein pro se filings are liberally and sympathetically construed.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); EF. v. Derwinski, 1 Vet. App. 324 (1991).  The Board also has the duty to determine the scope of a claim by the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The record reflects that, by decision dated June 2008, the AOJ denied service connection claims for type II diabetes mellitus, a skin condition of the legs, asbestosis, a lung nodule of the left lower lobe, and sleep apnea.  In so doing, the AOJ considered the presumptive service connection provisions pertaining to herbicide exposure for the service connection claims for a skin condition of the legs and type II diabetes mellitus.

In November 2008, the Veteran submitted a written statement labeled as a "Notice of Disagreement" for "ALL CLAIMS ASSOCIATED WITH HERBICIDE EXPOSURE."  The Board liberally construes the November 2008 statement as an NOD to the AOJ's denial of the claims of entitlement to a skin condition of the legs and type II diabetes mellitus which specifically considered the presumptive service connection provisions for herbicide exposure.  As such, the June 2008 decision did not become final with respect to these claims and the new and material provisions do not apply.

On appeal, the Veteran has claimed service connection for a respiratory disorder manifested by shortness of breath.  The record on appeal discloses a diagnosis of chronic obstructive pulmonary disease (COPD), but it is not entirely clear from the record whether the Veteran claims that COPD is the source of his shortness of breath.  A December 2010 VA examiner opined that the Veteran's exertional dyspnea did not appear to be cardiac in origin.  The AOJ has interpreted the Veteran's filing as an original claim for COPD.  The Board finds that the AOJ's interpretation of the Veteran's allegations as encompassing a respiratory disorder claim, in light of the medical evidence of record, is reasonable.  As a diagnosis of COPD was not previously of record, the Board also concludes that the Veteran has presented a new claim which had not been considered in the June 2008 AOJ rating decision, which denied service connection claims for asbestosis and a lung nodule of the left lower lobe.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (holding that a diagnosis of PTSD, which was not considered at the time of prior decision, states a new claim for the purposes of jurisdiction); Odiorne v. Principi, 3 Vet. App. 456, 460 (1992) (holding that a claim for arthritis of the knee is a separate claim from service connection for a knee disorder).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  While majority of the documents are included in VBMS, Virtual VA contains June 2013 VA examination reports as well as some VA clinic records which are not located in VBMS.

The issues of entitlement to service connection for arthritis, angina, arrhythmia, a skin condition of the legs, a respiratory disorder, and sleep apnea, as well as the claim of entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam.

2.  There is a current diagnosis of inactive malaria and malaria was incurred in service.

3.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of hepatitis.

4.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of type II diabetes mellitus.

5.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of IHD.

6.  A final June 2008 rating decision denied service connection for sleep apnea.

7.  Evidence added to the record since the final June 2008 AOJ denial of service connection for sleep apnea is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for sleep apnea.


CONCLUSIONS OF LAW

1.  The criteria for service connection for malaria are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for hepatitis are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for type II diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for IHD are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  The June 2008 AOJ rating decision that denied service connection for sleep apnea is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. 
§§ 3.104, 3.156(b), 20.302, 20.1103 (2007) [(2015)].  
 
6.  New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As addressed below, the Board awards service connection for malaria and grants the application to reopen the service connection claim for sleep apnea.  As the malaria claim is granted in full, and the reopened claim for sleep apnea is being remanded for further development and adjudication on the merits, any error with respect to VA's duty to notify or assist the Veteran regarding these claims has been rendered harmless.

With respect to the service connection claim for IHD, a pre-adjudicatory letter dated July 2010 advised the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence, to include as due to herbicide exposure.  This letter also advised the Veteran of the criteria for establishing an initial disability rating and effective date of award pursuant to Dingess/Hartman, supra.  Thus, this letter fully satisfied the timing and content requirements of the VCAA.

With respect to the service connection claim for hepatitis, a pre-adjudicatory letter dated July 2010 advised the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence, to include as due to herbicide exposure, as well as the criteria for establishing an initial disability rating and effective date of award.  A second pre-adjudicatory VCAA letter in February 2012 advised the Veteran of the risk factors for hepatitis C.  Thus, these letters fully satisfied the timing and content requirements of the VCAA.

With respect to the service connection claims for type II diabetes mellitus, a pre-adjudicatory letter dated May 2012 advised the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence, to include as due to herbicide exposure, as well as the criteria for establishing an initial disability rating and effective date of award.  Thus, this letter fully satisfied the timing and content requirements of the VCAA

Next, VA has a duty to assist a Veteran in the development of a claim.  This duty includes assisting him or her in the procurement of service treatment records (STRs) and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The AOJ has obtained all available STRs.  The Veteran has argued that VA has not obtained his records of treatment for malaria at Philadelphia Naval Hospital prior to his discharge from service.  However, the record reflects that his STRs include hospitalization records from the Philadelphia Naval Hospital in December 1967, which includes a prescription of chloroquine to treat malaria.  In July 2011, the National Personnel Records Center (NPRC) informed the AOJ that all available records from the Philadelphia Naval Hospital had been provided to VA.  Notably, the AOJ's rating determinations have held that the Veteran was not treated for malaria in service.  The Board interprets the STRs differently as showing treatment for malaria.  On this record, the Board finds that all available STRs have been associated with the claims folder and, as such, this is not a case involving missing STRs.

The record also reflects that the AOJ has obtained, or that the Veteran's attorney has submitted, all available VA and private medical records.  At the hearing in July 2015, the Veteran clarified that he is in receipt of Social Security Administration (SSA) retirement benefits, and had not filed a claim for SSA disability benefits.  Thus, the Board is unaware of any relevant records in SSA's possession.  Overall, the Board finds no outstanding requests to obtain any additional private medical records which the Veteran has both identified and authorized VA to obtain on his behalf. 

Additionally, the Veteran was afforded a VA examination in conjunction with his IHD claim in December 2010.  He was afforded VA examination for diabetes mellitus in August 2012.  The Board finds that such VA examinations are adequate to decide these issues as they are predicated on an interview with the Veteran; a review of the record, to include his STRs; and a physical examination with diagnostic testing.  The diagnoses offered, or lack thereof, considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the VA examination reports are supplemented by the clinical evaluations in the VA and private setting which do not suggest any pertinent new findings.  In fact, private medical records in July 2015 reflect an assessment of "[p]rediabetes" indicating that the Veteran still does not meet the criteria for a type II diabetes mellitus diagnosis.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding these issues decided herein has been met. 

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his service connection claim for hepatitis.  However, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the Veteran contracted a hepatitis infection in service, has had persistent or recurrent symptoms of hepatitis since service, and/or that he has ever demonstrated evidence of a prior hepatitis infection.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Notably, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide this claim.

The Veteran was also provided an opportunity to set forth his contentions during a Board hearing before the undersigned Veterans Law Judge in July 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the July 2015 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  The hearing discussion focused on the elements necessary to substantiate the Veteran's claims, to include the necessity of a current disability.  In this regard, the undersigned and the Veteran's attorney specifically noted that the absence of current diagnoses for IHD, hepatitis, and diabetes mellitus.  Additionally, information was elicited regarding the circumstances of the Veteran's service, the onset of his claimed disorders and his theories of service connection.  Moreover, the undersigned discussed the availability of any additional evidence which had not been associated with the claims folder.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim[s],' were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, in light of the fact that the evidence of record failed to demonstrate certain aspects of the claims, the undersigned held the record open so as to allow the Veteran and/or his attorney to submit additional medical evidence, which the Veteran's attorney accomplished within 30 days of the hearing.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

The Veteran seeks to establish his entitlement to service connection for malaria, hepatitis, type II diabetes mellitus, IHD, and sleep apnea.  He claims that his type II diabetes mellitus and IHD are due to herbicide exposure while serving the Republic of Vietnam during the Vietnam War.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304.  In general, service connection requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

Additionally, VA has a policy that service connection applies to diseases and the residuals of injury - not symptoms, clinical findings or abnormal laboratory test results.  See 61 Fed. Reg. 20440-01, 20,445 (May 7, 1996) (Suppl. Information - Endocrine System).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

Arteriosclerosis, cardiovascular-renal disease, and diabetes mellitus are listed among the "chronic" diseases under 38 C.F.R. § 3.309(a).  However, malaria, hepatitis, IHD and sleep apnea are not listed among the chronic diseases under 38 C.F.R. § 3.309(a). 

Service connection may also be established for certain diseases such as malaria as a result of tropical service, although not otherwise established as incurred in service, if manifested to a compensable degree within one year of separation from service or at time when standard accepted treatises indicate that the incubation period commenced during such service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(b), 3.309(b).  Notably, the resultant disorders or diseases originating because of therapy administered in connection with a tropical disease or as a preventative may also be service-connected.  38 C.F.R. § 3.307(b).

In addition, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the specific time period will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  Specifically, this includes 2,4-D; 2,4,5-7 and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6). 

Diabetes mellitus, type II, is subject to presumptive service connection as due to herbicide exposure.  Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on Agent Orange exposure is available for IHD (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  However, the term "ischemic heart disease" does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of IHD.  38 C.F.R. § 3.309(e), Note 3 (effective August 31, 2010).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 57586 -57589 (1996).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Malaria

The Veteran seeks to establish service connection for malaria.  The facts of this issue may be briefly summarized.  The Veteran served in the Republic of Vietnam from December 1966 to December 1967.  On his return to the United States, he was hospitalized at Philadelphia Naval Hospital due to early syphilis.  However, nursing notes clearly document that the Veteran was prescribed chloroquine and primaquine to treat malaria.

The Veteran was afforded VA examination in August 2012, which confirmed that the Veteran was treated for malaria at Philadelphia Naval Hospital.  However, the examiner found that the malarial disease process was currently inactive.  Notably, the VA examination report included an advisement that malarial relapses were possible.

Here, the Veteran was treated for malaria in service.  The August 2012 VA examiner determined that he was currently asymptomatic.  At the hearing in July 2015, the Veteran alleged a malarial recurrence manifested by chills and sweating.  However, there is no medical evidence showing current malarial residuals.

The Board observes that VA has diagnostic criteria for evaluating malaria.  Under Diagnostic Code 6304, a single, 100 percent disability rating is warranted for active disease.  38 C.F.R. § 4.88b, Diagnostic Code 6304.  A note for Diagnostic Code 6304 provides that residuals of the disease, such as liver or spleen damage, should be rated under the code appropriate for that body system.  The Board further observes that the rating schedule provides that, in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Given that the Veteran was infected with the malarial parasite in service and the fact that VA recognizes malaria as a tropical disease under 38 C.F.R. § 3.309(b), as well as VA's recognition that malarial relapses are possible and/or that malarial residuals may include residual diseases of other organ systems, the Board finds that service connection for malaria is warranted.  The issue of whether the Veteran is entitled to a compensable rating for active malaria or residual disease is not an issue currently before the Board.  As such, the Board finds that the criteria for entitlement to service connection for malaria are met.

B.  Hepatitis

The Veteran seeks to establish service connection for hepatitis.  He asserts that he had contracted hepatitis "at one time," but has not provided any specific details of his hepatitis exposure or the type of his hepatitis infection.  After carefully considering the issue in light of the evidence of record, the Board finds that the preponderance of the evidence is against the claim, as the Veteran has not been diagnosed with hepatitis at any time during, or prior to, the pendency of the claim.

Here, the record during and after service fails to establish a diagnosis of hepatitis.  In fact, there is no report of prior hepatitis infection in the medical records.  The Veteran himself testified that he was unsure whether his blood work results confirmed a prior hepatitis infection.  His attorney conceded at the hearing that there was no current diagnosis of record.

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the question as to whether the Veteran had ever contracted hepatitis requires substantiation through blood work and laboratory findings, requiring specialized training for a determination, and is not susceptible of lay opinion.  The Veteran's statements alone cannot be accepted as competent medical evidence in regard to establishing a diagnosis of prior hepatitis infection.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of hepatitis or medical evidence of prior hepatitis infection for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hepatitis.  As such, the doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

C.  Type II Diabetes Mellitus

The Veteran seeks to establish service connection for type II diabetes mellitus, which he alleges results from his exposure to herbicides coincident with his service in Vietnam.  After carefully considering the issue in light of the evidence of record, the Board finds that the preponderance of the evidence is against the claim, as the Veteran has not been diagnosed with type II diabetes mellitus at any time during, or prior to, the pendency of the claim.

The Board notes that the Veteran served in Vietnam from December 1966 to December 1967.  Therefore, he is presumed to have been exposed to herbicides coincident with such service.  38 C.F.R. § 3.307(a)(6).  As such, in order to establish service connection, he must only present a current diagnosis of type II diabetes mellitus manifested to a compensable degree.  38 C.F.R. § 3.309(e).

However, the record during and after service fails to establish a diagnosis of type II diabetes mellitus.  The Veteran reports, consistent with the medical records, that he has demonstrated recurrent high fluctuations in his glucose levels.  He has been diagnosed with hyperglycemia.  However, the Veteran has been tested for type II diabetes mellitus and his laboratory values have not supported a type II diabetes mellitus diagnosis.  

In August 2012, the Veteran was provided with VA medical examination for the purpose of assessing the nature and etiology of his alleged diabetes mellitus.  After a review of the Veteran's medical history, the VA medical examiner noted that the Veteran's tests indicated "impaired glucose tolerance" which was managed by diet only.  However, the record demonstrated that the Veteran's fasting plasma glucose tests and recent A1c test results did not meet the criteria for a type II diabetes mellitus diagnosis.

Notably, more recent private treatment records in July 2015 reflect the Veteran to have a hemoglobin A1c value of 5.9 percent.  The laboratory testing records include an advisement that, according to ADA guidelines, an A1c value of 6.5 percent or greater is consistent with diabetes, and values between 5.7 to 6.5 percent are consistent with an increased risk for diabetes (pre-diabetes).  Based on these results, the Veteran's private examiner offered an impression of "[p]rediabetes."

The Board accords great probative weight to the August 2012 VA examiner's opinion that the Veteran does not have a diagnosis of type II diabetes mellitus as such was based on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and laboratory test results, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 124.  This finding is consistent with the July 2015 private examiner assessment of prediabetes.

The Board also finds that the question as to whether the Veteran has type II diabetes mellitus requires substantiation through blood work and laboratory findings, requiring specialized training for a determination, and is not susceptible of lay opinion.  The Veteran's statements alone cannot be accepted as competent medical evidence in regard to establishing a diagnosis of type II diabetes mellitus.  See Barr and Woehlaert, supra.

As noted above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  VA has a policy that abnormal laboratory results do not, in and of themselves, establish an existing disability.  61 Fed. Reg. 20440-01, 20,445 (May 7, 1996).  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of type II diabetes mellitus for the entire appeal period, there can be no valid claim for service connection.  See Gilpin, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus.  As such, the doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

The Board recognizes that the Veteran demonstrates impaired fasting glucose which may be a precursor to developing type II diabetes mellitus.  The Veteran is encouraged to refile his claim if diagnosed with type II diabetes mellitus by his treating physician in the future.

D.  IHD

The Veteran seeks to establish service connection for IHD, which he alleges is the result of his exposure to herbicides coincident with his service in Vietnam.  After carefully considering the issue in light of the evidence of record, the Board finds that the preponderance of the evidence is against the claim, as the Veteran has not been diagnosed with IHD at any time during, or prior to, the pendency of the claim.

As discussed above, the Veteran is presumed to have been exposed to herbicides coincident with such service.  As such, in order to establish service connection, he must only present a current diagnosis of IHD manifested to a compensable degree.

However, the record during and after service fails to establish a diagnosis of IHD.  Here, the record reflects that the Veteran underwent cardiovascular examinations by private and VA physicians in 2004, 2010, and 2011 due to abnormal electrocardiogram (ECG or EKG) results.  The evaluations, which included nuclear stress test, exercise stress, echocardiogram and stress adenosine thallium myocardial perfusion scan, did not disclose underlying cardiovascular disease. 

Additionally, the Veteran was afforded VA examination in December 2010 for the purpose of assessing the nature and etiology of his claimed IHD.  After a review of the Veteran's medical history, including the diagnostic testing in the clinic setting, the examiner found that the Veteran did not manifest IHD.  

The Board accords great probative weight to the December 2010 VA examiner's opinion that the Veteran does not have a diagnosis of IHD as such was based on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and clinic test results, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 124.  This finding is consistent with the diagnostic testing conducted in the private and VA clinic setting in 2004, 2010 and 2011.

The Board also finds that the question as to whether the Veteran has IHD requires substantiation through sophisticated diagnostic testing, requiring specialized training for a determination, and is not susceptible of lay opinion.  The Veteran's statements alone cannot be accepted as competent medical evidence in regard to establishing a diagnosis of IHD.  See Barr and Woehlaert, supra.

As noted above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of IHD for the entire appeal period, there can be no valid claim for service connection.  See Gilpin, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for IHD.  As such, the doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

E.  Sleep Apnea

The Veteran seeks to establish service connection for sleep apnea. The Board observes that rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record reflects that a June 2008 AOJ rating decision denied service connection claims for sleep apnea.  The record does not contain the notice letter of denial.  However, the Veteran is shown to have received actual notice of this decision and his appellate rights as he specifically submitted an NOD with respect to the initial rating assigned for anxiety disorder in the June 2008 decision.  See June 2009 Correspondence from Veteran's representative.  The Veteran did not submit an NOD, and new and material evidence was not received, pertaining to the denial of service connection for sleep apnea within one year of notice of the denial.  Therefore, the June 2008 AOJ rating decision which denied service connection for sleep apnea is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2007) [(2015)].  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Thus, the Veteran must submit new and material evidence to reopen the claim prior to any review on the merits.

Evidence of record at the time of the June 2008 rating decision included the Veteran's STRs, which did not reflect any complaints, symptoms, or diagnosis of sleep apnea in service.  His post-service medical records first reflected a diagnosis of sleep apnea many years after service.  There was no medical opinion attributing the Veteran's sleep apnea to service or to a service-connected disability.  The Veteran had generally alleged sleep apnea symptoms for "many years."

Evidence received since the June 2008 rating decision includes the Veteran's testimony before the undersigned Veterans Law Judge.  At that hearing, the Veteran testified to his belief that he manifested sleep apnea in service.  He also theorized that a lack of regular sleep cycle in service may have triggered the onset of his apnea.

The Board finds that the newly received evidence is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for sleep apnea.  In this regard, the Veteran has testified that his diagnosed sleep apnea first manifested in service which, when presumed true for reopening purposes, tends to support a finding of in-service onset.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for sleep apnea is reopened.


ORDER

Service connection for malaria is granted.

Service connection for hepatitis is denied.

Service connection for type II diabetes mellitus is denied.

Service connection for IHD is denied.

New and material evidence having been received, the claim of entitlement to service connection for sleep apnea is reopened; to this extent only, the appeal is granted.


REMAND

With respect to the claims remaining on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran alleges that he manifests generalized arthritis due to the circumstances of his Vietnam service, which includes combat zone service in the jungles during monsoon season.  His testimony regarding the onset of his symptoms is not clear, but he did testify to self-treatment for aching symptoms after his service discharge.  Notably, service connection for arthritis is warranted on a presumptive basis if manifested to a compensable degree within one year of service discharge.  38 C.F.R. § 3.309(a).

The Veteran has also testified to the onset of shortness of breath, sleep apnea, and chest pain symptoms in service.  He reports a recurrent skin condition of his legs which began in Vietnam.  He also appears to attribute his sleep apnea to a disturbed sleep pattern which began in service.  

The Board notes that the Veteran has not yet been afforded a VA examination to address to address the nature and etiology of these claimed conditions.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The Board also observes that, during service, the Veteran was treated for early syphilis as well as malaria.  The Board's decision above granted service connection for malaria.  Additionally, the Veteran is service-connected for an anxiety disorder with associated symptoms of nightmares and sleep impairment.

Accordingly, in light of the above-noted evidence, the lay report of persistent and/or recurrent symptoms since service and the "low threshold" for obtaining medical examination and opinion, the Board finds that the Veteran should be afforded VA examinations to determine whether his claimed arthritis, angina, arrhythmia, skin condition of the legs, respiratory disorder, and sleep apnea were caused or aggravated by the circumstances of his active military service.  See 38 C.F.R. § 3.159(c)(4).

With respect to the respiratory disorder claim, the Veteran has claimed exposure to asbestos in service.  See VA Form 21-526 (Veteran's Application for Compensation or Pension) received in May 2007 and VA Form 21-4138 received in September 2007.  He had a military occupational specialty (MOS) as a Unit and Organization Supply Specialist identified on his DD Form 214 as being closely related to a civilian occupation as an "Oil Pumper."  His MOS is not specifically listed as involving asbestos exposure.  See Adjudication Manual M21-1, VI.ii.1.3.c.  Additionally, in February 2012, the NPRC found no record of the Veteran's exposure to asbestos in service.

There is no statute specifically dealing with asbestos and service connection for asbestos-related diseases, nor has the Secretary promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in the VA Adjudication Procedure Manual.  See M21-1, VI.ii.2.C.2.a.  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-00. 

The claims development process for asbestos-related claims requires the AOJ to determine whether or not military records demonstrate evidence of asbestos exposure during service and develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure.  M21-1, VI.ii.1.I.3.d.  Here, in February 2012, the AOJ received a response from the NPRC that all records related to the Veteran's records of asbestos exposure and jobs performed in service had been provided.  

However, either in connection with the original claim involving asbestosis or the current claim involving COPD, the AOJ has not requested additional asbestos exposure information from the Veteran regarding where, when, and how he was exposed.  See M21-1, VI.ii.1.I.3.d.  This claim, therefore, is remanded for corrective VCAA notice.

With respect to the claim of entitlement to TDIU, the Veteran and his attorney asserted that the Veteran's unemployability is attributable to multiple disabilities, including those for which he is seeking to establish his entitlement to service connection.  This claim, therefore, must be deferred pending additional development of the service connection claims.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notice regarding his asbestos exposure history as set forth at M21-1, VI.ii.1.I.3.d.  Also, request the Veteran to provide, or submit authorization for VA to obtain, any relevant private medical records since August 2015.

2.  Associate with the claims folder records of the Veteran's VA treatment since August 2015.

3.  Conduct all necessary development to determine whether the Veteran was exposed to asbestos in service.

4.  After completing the foregoing development, schedule the Veteran for VA examination(s) with appropriately qualified medical professional(s) to determine the nature and etiology of the claimed arthritis, arrhythmia, angina, skin condition of the legs, respiratory disability claimed as shortness of breath, and sleep apnea.  Prior to the examination, the contents of the electronic claims folder must be made available to the examiner(s) for review of the case.  The examination report(s) should note that such a review took place. 

The AOJ should provide the examiner its findings as to the nature and extent of the Veteran's asbestos exposure in service, if any.

Arthritis

The examiner is requested to clarify with the Veteran which joints are claimed to be affected by arthritis and to identify all joints currently manifested by arthritis.

For each joint affected by arthritis, the examiner must provide an opinion, based on a review of the claims folder and utilizing sound medical principles, as to whether it is at least as likely as not (50 percent probability or greater) that any currently arthritis disorder had its onset in service or was manifested to a compensable degree within one year of service discharge.  

In so doing, the examiner is requested to consider whether any arthritis is attributable to in-service events which include the circumstances of Veteran's Vietnam service in the jungle and combat environment, his exposure to herbicides in service, and/or his treatment for early syphilis and malaria in service.

Angina and arrhythmia

The examiner is requested to clarify the underlying disability(ies) resulting in angina and/or arrhythmia (diagnosed as bradycardia).

For each disorder underlying the Veteran's angina and/or arrhythmia (diagnosed as bradycardia), the examiner must provide an opinion, based on a review of the claims folder and utilizing sound medical principles, as to whether it is at least as likely as not (50 percent probability or greater) that such disorder(s) had its/their onset in service or is due to an event in service.  

In so doing, the examiner is requested to consider whether any of the disorders underlying the Veteran's angina and/or arrhythmia (diagnosed as bradycardia) is attributable to in-service events which include the circumstances of Veteran's Vietnam service in the jungle and combat environment, his exposure to herbicides in service, and/or his treatment for early syphilis and malaria in service.

Additionally, the examiner is requested to provide opinion as to whether any of the disorders underlying the Veteran's angina and/or arrhythmia (diagnosed as bradycardia) has been caused OR aggravated beyond the normal progress of the disorder by the service-connected anxiety disorder.

Skin Condition

The examiner is requested to clarify all skin disorders involving the lower extremities, to include consideration of the Veteran's treatment for leg edema in the VA clinic setting in January 2000 and November 2007.

For each skin disorder involving the lower extremities, the examiner must provide an opinion, based on a review of the claims folder and utilizing sound medical principles, as to whether it is at least as likely as not (50 percent probability or greater) that such disorder(s) had its/their onset in service or is due to an event in service.  

In so doing, the examiner is requested to consider whether any of the skin disorder(s) involving his lower extremities is attributable to in-service events which include the circumstances of Veteran's Vietnam service in the jungle and combat environment, his exposure to herbicides in service, and/or his treatment for early syphilis and malaria in service.

Respiratory Disorder

The examiner is requested to identify all currently manifested pulmonary disorders, to include whether any such disorders are deemed an asbestos-related disease.  The examiner is requested to explain the characteristics of an asbestos-related pulmonary disease.

For each diagnosis provided, the examiner must provide an opinion, based on a review of the claims folder and utilizing sound medical principles, as to whether it is at least as likely as not (50 percent probability or greater) that any currently manifested pulmonary disorder had its onset in service or is related to the Veteran's military service.

In so doing, the examiner is requested to consider whether any pulmonary disability is attributable to in-service events which include the circumstances of Veteran's Vietnam service in the jungle and combat environment, his exposure to herbicides in service, his treatment for early syphilis and malaria in service and/or as a result of exposure to asbestos (if verified). 


Sleep Apnea

The examiner must provide an opinion, based on a review of the claims folder and utilizing sound medical principles, as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea had its onset in service or is due to an event in service.  

In so doing, the examiner is requested to consider whether any of the disorders underlying the Veteran's sleep apnea is attributable to in-service events which include the circumstances of Veteran's Vietnam service in the jungle and combat environment which includes an irregular sleep pattern, his exposure to herbicides in service, and/or his treatment for early syphilis and malaria in service.

Additionally, the examiner is requested to provide opinion as to whether the Veteran's sleep apnea has been caused OR aggravated beyond the normal progress of the disorder by the service-connected anxiety disorder.

The rationale for all opinions expressed should be provided.  The examiner's attention is directed towards the Veteran's July 2015 testimony regarding the onset of his symptoms and the circumstances of his military service.  The examiner is free to comment as to whether there is any medical reason to accept or reject the Veteran's allegation of the onset of symptoms of current disability in service or soon thereafter.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


